Name: Commission Regulation (EEC) No 565/92 of 5 March 1992 period 1 March to 30 June 1992 certain rules in respect of the system of generalized tariff preferences applicable in the pig meat sector as a result of implementing the Interim Agreements concluded with the Republic of Poland, the Republic of Hungary and the Czech and Slovak Federal Republic
 Type: Regulation
 Subject Matter: Europe;  tariff policy;  trade policy;  animal product
 Date Published: nan

 No L 61 / 16 Official Journal of the European Communities 6 . 3 . 92 COMMISSION REGULATION (EEC) No 565/92 of 5 March 1992 period 1 March to 30 June 1992 certain rules in respect of the system of generalized tariff preferences applicable in the pigmeat sector as a result of implementing the Interim Agreements concluded with the Republic of Poland, the Republic of Hungary and the Czech and Slovak Federal Republic THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3834/90 of 20 December 1990 reducing for 1991 the levies on certain agricultural products originating in developing countries ('), and in particular by Regulation (EEC) No 3588/91 (2), and in particular Article 3 thereof, Agreements concluded by the Community with the Republic of Poland, the Republic of Hungary and the Czech and Slovak Federal Republic Q ; Whereas, under the terms of the aforementioned Regula ­ tion (EEC) No 3834/90 and in particular Article 2 (2) thereof, the system of generalized preferences should be applied to Poland, Hungary and Czechoslovakia only until the grant of tariff concessions under the aforemen ­ tioned Agreements ; whereas the said Agreements have provided for tariff concessions in the pigmeat sector and have also made clear, in particular in Protocol 7 thereto, the intention to stop applying the system of generalized preferences to these countries ; Whereas, under the circumstances, at such time as the aforementioned tariff concessions are applied, and pending a definitive solution by the Council, provision must be made for the applications concerning products originating in Poland, Hungary and Czechoslovakia submitted pursuant to Commission Regulation (EEC) No 3745/91 of 18 December 1991 laying down detailed rules for the application in the pigmeat sector of Council Regulation (EEC) No 3588/91 reducing for 1992 the levies on certain agricultural products originating in deve ­ loping countries (8) for the period 1 March to 30 June 1992 to be taken into account under Regulation (EEC) No 564/92 and for the quantities laid down in the first of three two Regulations to be reduced accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, Whereas the Regulation (EEC) No 3834/90 is applicable until 31 December 1992 pursuant to Regulation (EEC) No 3588/91 , as amended by Regulation (EEC) No 282/92 (3), which extends the application of Regula ­ tion (EEC) No 3834/90 to 1992 ; Whereas the Association Agreements between the Euro ­ pean Economic Community and the European Coal and Steel Community, of the one part, and the Republic of Poland, the Republic of Hungary and the Czech and Slovak Federal Republic, of the other part, were signed on 16 December 1991 ; whereas, pending the entry into force of these Agreements, the Community has decided to apply with effect from 1 March 1992 Interim Agreements concluded with the above countries, hereinafter referred to as 'Interim Agreements' ; HAS ADOPTED THIS REGULATION : Whereas the detailed rules for the application of the aforementioned agreements are laid down in Council Regulations (EEC) No 518/92 (4), (EEC) No 519/92 0 and (EEC) No 520/92 (6) laying down the rules for the applica ­ tion of certain respectively procedures for applying the Interim Agreements on trade and trade-related matters between the European Economic Community and the European Coal and Steel Community and respectively and, in respect of the pigmeat sector, in Commission Regulation (EEC) No 564/92 of 5 March 1992 laying down detailed rules for the application in the pigmeat sector of the regime provided for by the Intermediate Article 1 1 . Applications for import licences for products origi ­ nating in Hungary, Poland or the Czech and Slovak Federal Republic submitted between 1 and 10 March 192 pursuant to Article 4 of Regulation (EEC) No 3745/91 shall be considered as submitted pursuant to Article 2 of Regulation (EEC) No 564/92 of 5 March 1992 and subject to the provisions of this Regulation . (' OJ No L 370, 31 . 12. 1990, p. 121 . (2) OJ No L 341 , 12. 12. 1991 , p. 6. (3 OJ No L 31 , 7. 2. 1992, p. 1 . (4) OJ No L 56, 29. 2. 1992, p. 3 . 0 OJ No L 56, 29 . 2. 1992, p. 6. M OJ No L 56, 29. 2. 1992, p. 9. Q See page 9 of this Official Journal . (*) OJ No L 352, 21 . 12. 1991 , p. 48. 6. 3 . 92 Official Journal of the European Communities! No L 61 /17 2. Notwithstanding the second indent of Article 2 of Regulation (EEC) No 3745/91 , the quantities to be imported during the period from 1 March to 30 June 1992 shall be fixed at 200 tonnes for products under serial number 59.0010 and 100 tonnes for products under serial number 59.0040, and shall be cancelled for products under serial numbers 59.0060, 59.0070 and 59.0080. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It is applicable from 1 March 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 March 1992. For the Commission Ray MAC SHARRY Member of the Commission